Citation Nr: 0323965	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1956 to June 
1957 and from April 1958 to April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Buffalo, New York RO.

REMAND

After the filing of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it resulted from 
his period of active duty from April 1958 to April 1961.  He 
alleges that while he was stationed in Germany in March 1960, 
he was test firing a 50-caliber machine gun when it jammed, 
misfired and exploded, causing him to sustain hearing loss in 
both ears.  

The medical evidence of record shows that the veteran 
underwent an audiological examination in July 1990 with a 
physician at the Ear, Nose and Throat Associates of Oneonta, 
New York.  The hearing test results indicate that the 
veteran, a mechanic, suffers from bilateral hearing loss 
disability .  Moreover, a November 1998 VA audiological 
evaluation report notes mild to severe sensorineural hearing 
loss in both ears, and provides medical clearance for hearing 
aids.  

None of the medical evidence of record specifically addresses 
whether the veteran's bilateral hearing loss disability is 
etiologically related to his active military service.  In 
light of these circumstances, and in accordance with 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c), the Board has 
concluded that the veteran should be afforded another VA 
examination.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should schedule the veteran 
for a VA audiology examination by a 
specialist with appropriate expertise to 
determine the etiology of his bilateral 
hearing loss disability.  The examiner is 
to obtain a complete occupational history 
from the veteran prior to the 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
bilateral hearing loss disability is 
related to his active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss disability.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



